Affirmed and Opinion Filed September 11, 2014




                                                                     In The
                                                          Court of Appeals
                                                   Fifth District of Texas at Dallas
                                                               No. 05-13-01116-CR
                                                               No. 05-13-01117-CR

                                                        BRIAN LEE LINDEMAN, Appellant

                                                                       V.

                                                          THE STATE OF TEXAS, Appellee

                                          On Appeal from the 283rd Judicial District Court
                                                        Dallas County, Texas
                                          Trial Court Cause Nos. F13-40794-T, F13-55173-T

                                                           MEMORANDUM OPINION
                               Before Chief Justice Wright and Justices FitzGerald and Fillmore
                                                Opinion by Justice FitzGerald

              Brian Lee Lindeman waived a jury and pleaded guilty to aggravated robbery with a

deadly weapon and unlawful possession of a firearm by a felon (UPFF).1 Also, in each case,

appellant pleaded true to one enhancement paragraph alleging a prior felony conviction. The

trial court assessed punishment at twenty years’ imprisonment for the aggravated robbery and ten

years’ imprisonment for the UPFF. On appeal, appellant’s attorney filed a brief in which she

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

                                                            
1
     See TEX. PENAL CODE ANN. §§ 29.03(a)(2), 46.04(a) (West 2011). 
of Anders v. California.2 The brief presents a professional evaluation of the record showing

why, in effect, there are no arguable grounds to advance.3 Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro

se response.4

              We have reviewed the record and counsel’s brief.5 We agree the appeals are frivolous

and without merit. We find nothing in the record that might arguably support the appeals.

              We affirm the trial court’s judgments.




Do Not Publish
TEX. R. APP. P. 47
131116F.U05
 
                                                                      /Kerry P. FitzGerald/
                                                                      KERRY P. FITZGERALD
                                                                      JUSTICE
 




                                                            
2
      386 U.S. 738 (1967). 
3
     See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). 
4
  See Kelly v. State, No. PD-0702-13, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying duties of
appellate courts and counsel in Anders cases). 
5
  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders
cases). 

                                                               ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


BRIAN LEE LINDEMAN, Appellant                      Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01116-CR       V.                        F13-40794-T).
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Fillmore
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014




                                            ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


BRIAN LEE LINDEMAN, Appellant                      Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01117-CR       V.                        F13-55173-T).
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Fillmore
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014



 
 

 




                                            ‐4‐